Name: Council Directive 92/115/EEC of 17 December 1992 amending for the first time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients
 Type: Directive
 Subject Matter: food technology;  European Union law;  chemistry;  foodstuff
 Date Published: 1992-12-31

 Avis juridique important|31992L0115Council Directive 92/115/EEC of 17 December 1992 amending for the first time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients Official Journal L 409 , 31/12/1992 P. 0031 - 0032COUNCIL DIRECTIVE 92/115/EEC of 17 December 1992 amending for the first time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredientsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2 (5) of Directive 88/344/EEC (4) provides that within two years of the adoption of that Directive the Commission shall, after consulting the Scientific Committee for Food, re-examine the provisions relating to the solvents in the Annex and to Methyl-propan-2-ol and propose any necessary amendments; Whereas as part of this amendment the Council should decide whether the residues of the extraction solvents in Part III of the Annex should refer to flavourings rather than foodstuffs; Whereas, three years after the adoption of Directive 88/344/EEC, the Commission should submit any appropriate proposal to the Council for some of the solvents in Article 2 (6), regulated so far only by national legislations; Whereas the Scientific Committee for Food reconsidered all the extraction solvents mentioned in that Directive in 1990 and in 1991 with the aim of replacing the temporary acceptable daily intakes (ADIs) established in 1981 with permanent assessments; whereas this has not always been possible, as appropriate information, although requested, has not been provided; whereas on the basis of the information received, the Scientific Committee for Food decided to confirm its acceptance or to retain the temporary status or to withdraw its previous temporary approval, depending on the substance concerned, HAS ADOPTED THIS DIRECTIVE:Article 1Directive 88/344/EEC is hereby amended as follows: 1. in Article 1: (a) the following subparagraph shall be added to paragraph 1: 'This Directive shall apply without prejudice to the provisions adopted under more specific Community rules.`; (b) Paragraph 2 shall be deleted; 2. in Article 2, paragraphs 5 and 6 shall be deleted; 3. the Annex shall be amended as follows: (a) IN PART I: - the following footnote 2 shall be added to Acetone: '(2) The use of Acetone in the refining of olive-pomace oil is forbidden.`; (b) IN PART II: - the solvents methanol and Propan-2-ol shall be added for all uses with a maximum residue content of 10 mg/kg, - footnote 1 shall be completed with the following sentence: 'The combined use of Hexane and Ethylmethylketone is forbidden.`, - footnote 2 shall be deleted. In the third column, the presence of 10 mg/kg in respect of Dichlormethane in roasted coffee, shall be replaced by the presence of '2 mg/kg`, - the following footnote 2 shall be added to Ethylmethylketone: '(2) The presence of n-Hexane in this solvent should not exceed 50 mg/kg. This solvent may not be used in combination with Hexane.`; (c) IN PART III: - Cyclohexane, Isobutane, and the footnote shall be deleted, - the presence of 0,1 mg/kg in respect of Dichloromethane shall be replaced by the presence of 0,02 mg/kg, - Propan-1-ol shall be added, with a maximum residue limit of 1 mg/kg, - a footnote shall be added to Hexane and Ethylmethylketone on the following page: '(1)The combined use of these two solvents is forbidden.`Article 21. Member States shall amend their laws, regulations and administrative provisions in such a way as to: - permit trade in products complying with this Directive at the latest by 1 July 1993, - prohibit trade in products not complying with this Directive with effect from 1 January 1994. They shall forthwith inform the Commission thereof. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3This Directive is addressed to the Member States. Done at Brussels, 17 December 1992, For the CouncilThe PresidentR. NEEDHAM (1) OJ No C 11, 17. 1. 1992, p. 5. (2) OJ No C 94, 13. 4. 1992, p. 158, andOJ No C 337, 21. 12. 1992. (3) OJ No C 223, 31. 8. 1992, p. 23. (4) OJ No L 157, 24. 6. 1988, p. 28.